        Case 1:18-cv-02223-GBD Document 96 Filed 01/16/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 JOEL RICH AND MARY RICH,

               Plaintiffs,

        v.                                          Civil Action No. 18-cv-2223 (GBD)
 FOX NEWS NETWORK, LLC, MALIA                          NOTICE OF APPEARANCE
 ZIMMERMAN, AND ED BUTOWSKY,

               Defendants.


       Stephen J. Fuzesi of the law firm Williams & Connolly LLP hereby enters his appearance

as counsel for Defendant Fox News Network, LLC.

Dated: January 16, 2020

                                                         Respectfully submitted,

                                                         S/ Stephen J. Fuzesi
                                                         Stephen J. Fuzesi (SF2000)

                                                         WILLIAMS & CONNOLLY LLP
                                                         725 Twelfth Street NW
                                                         Washington, D.C. 20005

                                                         650 Fifth Avenue
                                                         Suite 1500
                                                         New York, NY 10019
                                                         Tel: (202) 434-5000
                                                         Fax: (202) 434-5029
                                                         sfuzesi@wc.com

                                                         Attorney for Fox News Network, LLC
         Case 1:18-cv-02223-GBD Document 96 Filed 01/16/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

I hereby certify that on January 16, 2020, I caused to be filed electronically the foregoing Notice

of Appearance with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to all counsel of record in this matter who are on the CM/ECF system.

                                                                     S/ Stephen J. Fuzesi
                                                                     Stephen J. Fuzesi
